DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: None of the prior art teaches or otherwise suggests further storing an individual point cloud with points expressed using a coordinate system different than the common coordinate system, where points, corresponding to some of the points in the individual point cloud are added to the common point cloud when some of the points in the common point cloud correspond with some of the points in the individual point cloud, and estimating a position or orientation of the first tracker in the individual coordinate system on the basis of the individual point cloud and first feature point data before the addition of the points corresponding to points in the individual point cloud to the common point cloud, and estimating the position or orientation of the first tracker in the common coordinate system based on the common point cloud and the first feature point data after the addition of the points corresponding to points in the individual point cloud to the common point cloud, as now required by each of the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1-4, 6-7, and 10-11 (now renumbered for issue as 1-4, 5-6, and 7-8, respectively) are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Johns whose telephone number is (571) 272-7391.  The examiner in normally available Monday through Friday, typically between 6:15 am and 2:45 pm Eastern Time.  The examiner may also be contacted by e-mail using the address: andrew.johns@uspto.gov.  (Applicant is reminded of the Office policy regarding e-mail communications.  See M.P.E.P. § 502.03)

If attempts to reach the examiner are unsuccessful, the examiner’s supervisor, Edward Urban, can be reached at (571) 272-7899.  The fax phone number for this art unit is (571) 273-8300.  In order to ensure prompt delivery to the examiner, all unofficial communications should be clearly labeled as “Draft” or “Unofficial.”





A. Johns
24 February 2022
/Andrew W Johns/Primary Examiner, Art Unit 2665